
	
		I
		112th CONGRESS
		1st Session
		H. R. 2054
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Whitfield
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the reenrichment of certain depleted
		  uranium owned by the Department of Energy, and for the sale or barter of the
		  resulting reenriched uranium, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy and Revenue Enrichment Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)DepartmentThe
			 term Department means the Department of Energy.
			(2)Enrichment
			 plantThe term enrichment plant means a uranium
			 enrichment plant owned by the Department of Energy with respect to which the
			 Nuclear Regulatory Commission has made a determination of compliance under
			 section 1701(b)(2) of the Atomic Energy Act of 1954 (42 U.S.C.
			 2297f(b)(2)).
			(3)Qualified
			 operatorThe term
			 qualified operator means a company that has experience in
			 operating an enrichment plant under Nuclear Regulatory Commission authorization
			 and has the ability and workforce to enrich the depleted uranium that is owned
			 by the Department of Energy.
			(4)ReenrichmentThe term reenrichment means
			 increasing the weight percent of U–235 in uranium in order to make the uranium
			 usable.
			(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Reenrichment
			 contract
			(a)In
			 general
				(1)RequirementThe Secretary shall enter into a contract
			 with a qualified operator for a 24-month pilot program for the reenrichment at
			 an enrichment plant of the depleted uranium described in section 2(3) that the
			 Secretary finds economically viable. The Secretary shall seek to maximize the
			 financial return to the Federal Government in negotiating the terms of such
			 contract.
				(2)Amount of
			 enrichmentThe Secretary
			 shall, during each year of the pilot program under this subsection, conduct
			 uranium reenrichment under such program in an amount (measured in separative
			 work units) equal to approximately 25 percent of the aggregate uranium
			 enrichment conducted in the United States during calendar year 2010.
				(3)Economic
			 viabilityFor purposes of paragraph (1), uranium shall be
			 considered economically viable if the cost to the United States of the
			 reenrichment thereof, including the costs of the contract entered into under
			 paragraph (1), are less than the revenue anticipated from the sale of the
			 reenriched uranium.
				(b)Commencement of
			 reenrichment activitiesReenrichment activities under the
			 contract entered into under subsection (a) shall commence as soon as possible,
			 but no later than June 1, 2012.
			(c)Sale of
			 reenriched uraniumThe
			 Secretary may from time to time sell the reenriched uranium generated pursuant
			 to the contract entered into under subsection (a).
			(d)Allocation and
			 use of proceedsAny funds received by the Secretary from the sale
			 of reenriched uranium generated pursuant to the contract entered into under
			 subsection (a) shall be allocated as follows:
				(1)First, such funds shall be available to the
			 Secretary, without further appropriation and without fiscal year limitation, to
			 carry out this section, including amounts required to be paid under the
			 contract entered into under subsection (a).
				(2)Any amounts not required for the purposes
			 described in paragraph (1) shall be transferred to the Uranium Enrichment
			 Decontamination and Decommissioning Fund established in section 1801 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2297g), to be available for use, without
			 further appropriation and without fiscal year limitation.
				4.Depleted
			 uranium
			(a)Title and
			 responsibility for dispositionThe Secretary shall assume title to, and
			 responsibility for the disposition of, all depleted uranium generated pursuant
			 to the contract entered into under section 3(a).
			(b)Funding for
			 reenrichmentTo provide
			 funding for payments under the contract entered into under section 3(a), the
			 Secretary may—
				(1)assume title to,
			 and responsibility for the disposition of, depleted uranium in addition to the
			 depleted uranium specified in subsection (a); and
				(2)transfer to the
			 qualified operator title to uranium generated as a result of the reenrichment
			 pursuant to the contract entered into under section 3(a).
				5.Limitation on
			 Federal uranium sales
			(a)Initial
			 periodNotwithstanding
			 section 3112(d) of the USEC Privatization Act (42 U.S.C. 2297h–10(d)), during
			 the 24-month pilot program and the subsequent 24 months after that program is
			 complete, the Secretary may not during any calendar year sell an amount of
			 uranium that exceeds 15 percent of the United States’ domestic uranium supply
			 for that year.
			(b)Subsequent
			 periodAfter the expiration
			 of the 48-month period described in subsection (a), the Secretary may not
			 during any calendar year sell an amount of uranium that exceeds 10 percent of
			 the United States’ domestic uranium supply for that year, except to the extent
			 that the Secretary determines that such sales will have no significant effect
			 on uranium markets.
			
